Citation Nr: 0013496	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-17 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to December 12, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include the issue of whether the rating 
decisions of July 1981 and February 1985 denying entitlement 
to service connection for PTSD were clearly and unmistakably 
erroneous.

(The issue of eligibility for outpatient fee-basis medical 
care, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 1997 and March 1998 rating decisions by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  On October 8, 1980, the veteran filed an original claim 
of entitlement to service connection for a psychiatric 
disorder and in January 1981, he specified that he was 
seeking service connection for PTSD.  

2.  At the time of the original claim for service connection 
for PTSD, the evidence of record included, in pertinent part, 
September 1980 VA outpatient records showing a diagnosis of 
PTSD, a June 1981 VA psychiatric examination showing a 
diagnosis of PTSD, the veteran's DD Form 214, the veteran's 
own statements that he served in combat as a medivac 
helicopter gunner and experienced stressors during such 
service, and lay evidence that substantiated the veteran's 
statements  

3.  In July 1981, the RO denied the claim of service 
connection for PTSD; thereafter, the veteran was informed of 
the adverse determination in August 1981, but did not appeal 
that decision.

4.  In January 1985, the veteran sought to reopen his claim 
of service connection for PTSD.  

5.  In a February 1985 rating decision, the RO determined 
that new and material evidence had not been submitted since 
the July 1981 final rating decision; the veteran was notified 
of the denial, but was not provided notice of his procedural 
and appellate rights.  

6.  The correct facts, as they were known in July 1981, 
specifically that the veteran had combat service in Vietnam, 
were not before the adjudicator at that time and since the 
adjudicator apparently did not know that the veteran was a 
combat veteran, the pertinent statutory provision was not 
applied.  

7.  The error made in the July 1981 decision was undebatable 
and of the type that, had it not been made, the outcome of 
the case would manifestly have been different; likewise, the 
February 1985 rating decision confirmed and continued the 
July 1981 decision.  

8.  On December 12, 1996, the veteran sought to reopen the 
claim of entitlement to service connection for PTSD.

9.  In a July 1997 rating decision, service connection was 
granted for PTSD and a 50 percent rating was assigned 
effective from December 12, 1996; the veteran has since been 
granted a 70 percent rating for PTSD as well as a total 
rating based on individual unemployability based on this 
disability.


CONCLUSIONS OF LAW

1.  The July 31, 1981 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104 (1999).

2.  There was clear and unmistakable error (CUE) in the July 
31, 1981 and February 15, 1985 rating decisions which denied 
service connection for PTSD.  38 U.S.C.A. §§ 5109A, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.105(a) (1999).

3.  An effective date of October 8 1980, but no earlier, is 
warranted for the grant of service connection for PTSD.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The veteran maintains that an effective date prior to 
December 12, 1996 for the grant of service connection for 
PTSD is warranted.  In this regard, he specifically maintains 
that service connection for PTSD should have been assigned in 
the July 1981 rating decision which initially denied his 
claim for PTSD.  The veteran contends that error is shown in 
that decision as well as a subsequent February 1985 rating 
decision.  He maintains that the same facts which showed that 
he was a combat veteran and had been diagnosed with PTSD were 
before the RO in July 1981 and February 1985 when the claim 
was denied, as were before RO in July 1997 when the claim was 
granted. 


CUE

A review of the record shows that the veteran served from 
January 1966 to January 1969.  His DD Form 214 shows that the 
veteran served in the Army in Vietnam and was stationed with 
an artillery division.  The veteran's awards were listed as 
the Air Medal, the National defense Service Medal, 2 Overseas 
Service Bars, a Good Conduct Medal, a Vietnam Campaign Medal 
with 60 Device, a Vietnam Service Medal with 2 Bronze Stars, 
and a Sharpshooter (Rifle) badge.  It was shown that the 
veteran was overseas for 1 year, 6 months, and 11 days.  He 
served during wartime as a tactical communications chief.  
This DD Form 214 has been of record since March 1971.  

On October 8, 1980, the veteran filed an original claim of 
entitlement to service connection for a psychiatric disorder.  
In January 1981, he specified that he was seeking service 
connection for PTSD.  The evidence of record in support of 
the veteran's claim included his DD Form 214, lay statements, 
VA outpatient records, a June 1981 VA examination, and the 
veteran's own statements.  

As noted, the DD Form 214 listed pertinent service data.  The 
lay statements indicated that the veteran served in combat in 
Vietnam as a helicopter door gunner and witnessed other 
servicemembers' deaths.  The lay statements indicated that 
the veteran had had psychiatric problems related to his 
Vietnam service since his return from Vietnam.  In pertinent 
part, the medical records to include VA outpatient records as 
well as the VA psychiatric examination, reflected a diagnosis 
of PTSD.  The VA examination report's diagnosis of PTSD was 
based on the veteran's report of experiencing stressful 
situations while serving in combat in Vietnam, as noted 
below.  

The veteran indicated that he served in combat in Vietnam as 
a helicopter door gunner in a medivac helicopter.  At the 
time of his VA psychiatric examination, the veteran related 
that he was wounded during his service, saw servicemembers 
killed, was a medivac helicopter door gunner, and witnessed 
bomb explosions.  He indicated that he relived his 
experiences as a helicopter gunner and would "hit the 
ground" whenever he saw a helicopter.  

In a July 1981 rating decision, service connection for PTSD 
was denied.  The RO noted that the records did not show that 
the veteran was wounded during service or was awarded the 
Purple Heart.  The RO noted that while current VA examination 
yielded a diagnosis of PTSD, the evidence as a whole failed 
to support that diagnosis.  The veteran was notified of the 
denial of service connection, but he did not appeal and the 
July 1981 decision became final and is not subject to 
revision on the same factual basis in the absence of CUE.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

In January 1985, the veteran sought to reopen his claim of 
service connection for PTSD.  In conjunction with his claim, 
duplicative and new (recent) VA outpatient medical records 
were obtained.  None of the new records pertained to PTSD.  
As such, in a February 1985 rating decision, the RO 
determined that new and material evidence had not been 
submitted since the July 1981 final rating decision.  
Although the veteran was notified of the denial, he was not 
provided notice of his procedural and appellate rights.  
Thus, that determination did not become final.  

On December 12, 1996, the veteran again sought to reopen his 
claim of service connection for PTSD.  In conjunction with 
his claim, in pertinent part, additional evidence was added 
to the record to include private medical records, VA medical 
records, lay statements, and personnel records.  

The private and VA medical records reflected diagnoses of 
PTSD.  The lay statements were basically duplicative of those 
previously of record.  However, also submitted to the record 
was a statement of a fellow servicemember who served with the 
veteran and verified that the veteran served in combat as a 
medivac helicopter gunner.

The additional personnel records showed that the veteran had 
been awarded the Air Medal (as listed on his DD Form 214).  
The recommendation for this award was made by an Army Major.  
This individual stated that the veteran had actively assisted 
in 35 "medical evacuations combat operational missions in 
direct support of the ground forces" of the United States in 
Vietnam.  He further indicated that all flights involved 
flights over hostile territory during which, in several 
instances, the veteran's aircraft was the target of enemy 
fire.  It was further stated that the veteran demonstrated 
only the highest standard of air discipline and reflected 
great credit upon himself and the United States Army.  In the 
actual citation award, it was noted that the veteran 
participated in sustained aerial flight, in support of combat 
ground forces, in Vietnam; actively participated in more than 
25 aerial missions over hostile territory in support of 
counterinsurgency operations; and performed meritoriously.  
It was noted that the missions in which the veteran 
participated were hazardous and conducted over hostile 
territory.  This citation was issued in July 1968.  Also 
submitted were copies of photographs of the veteran 
apparently showing him as a helicopter door gunner in Vietnam 
in 1967.  

In a July 1997 rating decision, service connection was 
granted for PTSD and a 50 percent rating was assigned 
effective from December 12, 1996.  In that decision, it was 
noted that while the veteran's awards were not prima facie 
evidence of combat service, the aforementioned evidence, 
particularly the recommendation, citation, and issuance of 
the Air Medal, the photographs (which the RO indicated also 
showed dead bodies) as well as diagnoses of PTSD based on the 
veteran's stressful experiences as a medivac helicopter 
gunner were sufficient to establish that the veteran has PTSD 
due to his combat service in Vietnam.  The Board notes that 
the veteran has since been granted a 70 percent rating for 
his PTSD and has been awarded a total disability rating based 
on individual unemployability due to this disability.

In a March 1998 rating decision, the RO determined that there 
was no CUE in the July 1981 or February 1985 rating decisions 
because at the time of these decisions, there was no prima 
facie evidence of combat service (i.e., that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation) and because the veteran did not 
report one specific stressful incident.  In addition, the 
rating decision noted that the DD Form 214 did not show that, 
in pertinent part, the veteran was issued an "Air Medal."  
This statement is incorrect as the DD Form 214 unequivocally 
does state that the veteran was issued an Air Medal.  In an 
April 1999 rating decision, the RO confirmed and continued 
the March 1998 rating decision and stated that the Air Medal 
was not on its own an indicator of combat service.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
pronged test to determine whether CUE is present in a prior 
determination: ( 1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

In this case, the veteran essentially argues that he served 
in combat and that this information should have been of 
record at the time of the 1981 and 1985 rating decisions.  He 
maintains that his DD Form 214 showed that he had been 
awarded the Air Medal and that this signified combat service.  

When the veteran's original claim for service connection for 
PTSD was adjudicated in 1981, the current VA regulation 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
was not yet in effect.  The Board notes that the VA amended 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4, to 
accommodate the new diagnostic classification of PTSD, which 
had been incorporated in the Diagnostic and Statistical 
Manual of Mental Disorders of the American Psychiatric 
Association (3d ed. revised 1987) (DSM-III-R) when the third 
edition was published in 1980, at which time the agency 
indicated that "[t]he addition of this new diagnostic entity 
to the rating schedule will eliminate the necessity of rating 
by analogy to another listed diagnostic entity..."  45 Fed. 
Reg. 26326 (1980).  Although 38 C.F.R. § 3.304(f) did not go 
into effect until May 19, 1993, nonregulatory adjudication 
guidelines defining the criteria for granting service 
connection for PTSD were in existence.  The VA Program Guide 
was modified through Change 282 from March 17, 1980, to state 
the basis for the diagnosis of PTSD and a rationale for the 
granting of service connection, and specific adjudication 
criteria were later added to Chapter 50, § 50.45, of Manual 
M21-1 (currently Manual M21-1 Part VII, para. 7.46(e)).  The 
basic requirements for establishing PTSD were essentially the 
same as the current requirements which require medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  In addition, also in effect was 
38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), the 
combat veteran's testimony alone is enough to establish the 
disease or injury alleged occurred during service unless it 
is inconsistent with the circumstances, conditions, or 
hardships of service or unless otherwise rebutted by clear 
and convincing evidence.

The Board notes that at the time of the 1981 decision, the 
veteran had been diagnosed as having PTSD based on his 
alleged stressors which occurred while he was a medivac 
helicopter gunner serving in combat.  Although the RO has 
determined that the veteran did not present one specific 
stressor, the Board finds that the information of record in 
1981 shows that the veteran told the VA examiner who 
diagnosed him as having PTSD that, in pertinent part, he saw 
servicemembers killed, was a medivac helicopter door gunner, 
and witnessed bomb explosions.  The Board finds that this 
information was sufficient to serve as the allegation of a 
stressor.  

Also of record at the time of the 1981 decision was the 
veteran's DD Form 214 which showed, as set forth above, that 
he had been awarded various awards to include the Air Medal.  
Although the award of this medal alone would not establish 
combat service, the Board finds that the supporting personnel 
records which were in existence at that time, would have 
shown that the veteran served in combat.  Since the veteran 
was a combat veteran, his allegations alone would have been 
sufficient to establish the occurrence of his alleged various 
stressors during service.  This information in conjunction 
with the diagnosis of PTSD based on alleged stressors 
satisfied the criteria for service connection for PTSD.  

Thus, the Board finds that the correct facts, as they were 
known in July 1981, were not before the adjudicator.  
Specifically, the veteran served in combat and this 
information was contained in his personnel records.  Since 
the adjudicator apparently did not know that the veteran was 
a combat veteran, the pertinent statutory provision was not 
applied.  If the personnel records were reviewed, the RO 
would have recognized the veteran's combat service and 
applied 38 U.S.C.A. § 1154(b).  Since there was a diagnosis 
of PTSD based on alleged stressors of record, the veteran 
would have been granted service connection for PTSD.  As 
such, the Board finds that the error made was undebatable and 
of the type that, had it not been made, the outcome of the 
case would manifestly have been different.  Likewise, the 
February 1985 rating decision confirmed and continued the 
July 1981 decision without the proper consideration of the 
veteran's combat status.  

As noted, in July 1997, the veteran was eventually granted 
service connection for PTSD after the personnel information 
was obtained and showed his combat service.  Although the RO 
indicated that it also relied on other evidence, such as a 
buddy statement which was not previously of record, to 
establish service connection, the Board finds that the 
information showing the veteran's combat status coupled with 
the June 1981 diagnosis based on the veteran's report of 
stressors (which should have been considered satisfactory 
since he was a combat veteran) was a sufficient basis for 
service connection for PTSD.  

Accordingly, the Board concludes that there was CUE in the 
July 31, 1981 and February 15, 1985 rating decisions which 
denied service connection for PTSD.  38 U.S.C.A. §§ 5109A, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.105(a) (1999).


Effective Date

In light of the decision above in which the Board has found, 
in pertinent part, that there was CUE in the July 31, 1981 
rating decision which denied service connection for PTSD, 
consideration must be given to the proper effective date for 
the award of service connection for PTSD.  

Where CUE has been determined the effective date is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (1999).  At the time of the July 1981 
rating decision, the veteran's claim for service connection 
for PTSD was his original claim for VA disability 
compensation benefits.  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (1999).  For disability 
compensation benefits, direct service connection claims, the 
effective date is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.  

In this case, the veteran's claim for service connection for 
PTSD was not received within one year of his discharge from 
service; thus the proper effective date is the later date 
between the date entitlement arose and the date of receipt of 
the claim.  A review of the record shows that the first VA 
outpatient diagnosis of PTSD was made in September 1980.  As 
such, that date is considered the date entitlement arose.  As 
noted, on October 8, 1980, the veteran filed an original 
claim of entitlement to service connection for a psychiatric 
disorder which he specifically clarified as a claim for PTSD 
in January 1981.  Accordingly, the Board finds that the 
proper effective date for service connection for PTSD is 
October 8, 1980, the date of receipt of his claim for service 
connection.


ORDER

Clear and unmistakable error was shown in the July 1981 and 
February 1985 rating decisions which denied entitlement to 
service connection for PTSD.

Entitlement to an effective date of October 8, 1980, but no 
earlier, is warranted for service connection for PTSD.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

